UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7564


WILLIAM LEON BURNETT,

                    Plaintiff - Appellant,

             v.

BRYAN P. STIRLING; MICHAEL MCCALL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Mary G. Lewis, District Judge. (9:17-cv-01335-MGL)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Leon Burnett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Leon Burnett appeals the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 (2012) complaint. * The district court referred this case to

a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended that relief be denied and advised Burnett that failure to file timely

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Burnett

has waived appellate review by failing to timely file objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED



       *
          Although Burnett’s complaint was dismissed without prejudice, we have
jurisdiction over this appeal because the grounds for dismissal indicate that mere
amendment could not cure the defects in Burnett’s case. See Goode v. Cent. Va. Legal
Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015); Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).


                                            2